                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW MEXICO

In Re:
         Trucking & Contracting Services, LLC,
                                                            Case No. 19-11319-j11
         Debtor.

                        NOTICE OF PRELIMINARY HEARING ON
                      DEBTOR’S OBJECTION TO TRIPLE L CLAIM #5

         PLEASE TAKE NOTICE that a preliminary hearing will be held before the Honorable

Robert H. Jacobvitz, U.S. Bankruptcy Judge, in his hearing room, 5th floor of the Pete V. Domenici

U.S. Courthouse, 333 Lomas Blvd., NW, Albuquerque, New Mexico on the Debtor’s Objection to

Triple L’s claim #5 on January 5, 2021 at 11:15 a.m.

       Counsel/parties may appear by telephone by making arrangements with chambers at least one
business day before the hearing. For Judge Jacobvitz’s cases, call 505-600-4650 or email
jacobvitzstaff@nmb.uscourts.gov. For Judge Thuma’s cases, call 505-600–4640 or email
thumastaff@nmb.uscourts.gov. Email requests to appear by telephone must contain your name and
telephone number, the debtor’s name and case number, and the date and time of the hearing.

                                             Respectfully Submitted,
                                             DIANE WEBB, ATTORNEY AT LAW, P.C.,
                                             By /s/P. Diane Webb
                                               P.O. Box 30456
                                               Albuquerque, NM 87190-0456
                                               (505) 243-0600
                                               Facsimile: (505) 242-7140
I hereby certify that a true and correct copy
of the foregoing pleading was sent by First Class
U.S. mail, postage prepaid to the following on
this 17th day of December, 2020:

Triple L
Attn: Dalia J. Luna
6038 Sorrel Dr.
El Paso, TX 79932

/s/P. Diane Webb


                                           Page 1 of 2


Case 19-11319-j11       Doc 309     Filed 12/17/20     Entered 12/17/20 10:11:15 Page 1 of 2
                                    Page 2 of 2


Case 19-11319-j11   Doc 309   Filed 12/17/20   Entered 12/17/20 10:11:15 Page 2 of 2
